Citation Nr: 1721861	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include bipolar disorder and depression.

2.  Entitlement to service connection for ischemic heart disease (IHD) and coronary artery disease (CAD), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1974 and from December 1975 to September 1977.

These claims come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and September 2014 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Detroit, Michigan, certified the claims to the Board for appellate review.

In August 2012 and February 2015, the Veteran testified in support of these claims, first with his spouse during a videoconference hearing held before the undersigned Veterans Law Judge, next before a Decision Review Officer at the RO.  In February 2014 and July 2016, the Board remanded these claims to the Agency of Original Jurisdiction for additional action.  


REMAND

The Veteran seeks service connection for a psychiatric disability.  His service personnel files are part of the record, but include many documents that are illegible in the electronic claims file.  Those documents are critical and legible copies must be obtained and associated with the claims file as the record suggests that some behavioral change occurred from 1973 to 1974, a change that might represent the onset of mental health difficulties.  

More specifically, prior to 1974, the Veteran was a model soldier in the United States Air Force, receiving excellent performance ratings for his work.  He then applied for a deferment to go overseas.  In support of his application, he submitted a comprehensive opinion from a medical care professional indicating that, if the Veteran did not remain local and continue to participate in the intensive care of his disabled child, the child's health and development would suffer significantly.  The deferment was denied.  Thereafter, while serving in Thailand, the Veteran began to become a disciplinary problem, requiring disciplinary action and resulting in an early discharge from service based on unsuitability.  A year and a half later, he joined the United States Navy, but again struggled with disciplinary problems.  During the month after his discharge from that period of service, he was hospitalized for a psychological assessment, during which he reported various mental health issues, including hearing voices and being suicidal.  A medical professional diagnosed an inadequate personality disorder.  Medical professionals have since diagnosed the Veteran with other psychiatric disorders, most frequently, bipolar disorder.

During the course of this appeal, the RO assisted the Veteran in the development of his claim by providing a VA examination.  The purpose of the examination was to determine whether the Veteran had psychiatric disabilities other than PTSD.  The report of the examination is inadequate to decide the claim for service connection for a psychiatric disorder.  The examiner confirmed the existence of another psychiatric disability but did not offer an opinion as to whether, as claimed, that psychiatric disability initially manifested in service or is at least as likely as not otherwise related to active service.   

In addition, there is some confusion of record as to whether the Veteran is being represented in this appeal by a private attorney or the Disabled American Veterans (DAV).  The Veteran appointed DAV as representative during the early part of the appeal, but in July 2016, submitted a form attempting to appoint an attorney to represent him.  However, it does not appear that attorney is accredited to represent attorneys before VA.  Shortly thereafter the private attorney contacted VA for information, to which VA did not respond.  Instead, VA sent all notification letters to the Veteran, not copying the private attorney, and, after transferring the case back to the Board, obtained final comments from DAV.  Therefore, clarification on representation is needed.

The Board also notes that the Veteran was schedule for a hearing for the claim for service connection for a cardiovascular disability in March 2017.  The record indicates that hearing was postponed.  Therefore, that hearing should be rescheduled.

Accordingly, these claims are REMANDED for the following action:

1.  Obtain legible scanned copies of the service personnel files from both periods of service and associate those copies with the electronic claims file.  

2.  Contact the Veteran for clarification regarding his representative in this appeal.  Based on his response, follow up by providing the representative any necessary notification.

3.  Schedule the Veteran for a VA mental disorders examiner for an opinion on the etiology of any psychiatric disability other than PTSD.  The examiner should review the record, including the service personnel files from both periods of service, service medical records, the letter from a private physician explaining why the Veteran's oversees assignment should be deferred, and September to October 1977 mental health treatment records.  The examiner should opine whether any current psychiatric disability other than PTSD initially manifested in service, including as depression or secondary to life circumstances in 1974, or whether any current psychiatric disability is at least as likely as not (50 percent or greater probability) related to active duty.  In offering the opinion, the examiner should discuss the significance of the behavioral changes seen from 1973 to 1974, the onset of disciplinary problems, the Veteran's reports of depression beginning in 1974, and the mental health problems reported in 1977, including hearing voices and feeling suicidal.  The examiner should discuss whether hearing voices and feeling suicidal are typically symptoms of an inadequate personality disorder.  The examiner should provide a rationale with references to the record for each opinion expressed.  

4.  Schedule the Veteran for a Board hearing by videoconference at the RO for the claim for service connection for ischemic heart disease and coronary artery disease.  Notify the Veteran of the date, time, and location of the hearing.

5.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

